Exhibit 10.1
November 23, 2008
Summary of Terms
Eligible Asset Guarantee

     
Eligible Assets:
  Asset pool consisting of loans and securities backed by residential real
estate and commercial real estate, and their associated hedges, as agreed, and
other such assets as the U.S. Government (USG) has agreed to guarantee. Each
specific asset must be identified on signing of guarantee agreement. Assets will
remain on the books of institution but will be appropriately “ring-fenced.”
 
   
Size:
  Up to $306 bn in assets to be guaranteed (based on valuation agreed upon
between institution and USG).
 
   
Term of Guarantee:
  FDIC standard loss-sharing protocol: Guarantee is in place for 10 years for
residential assets, 5 years for non-residential assets.
 
   
Deductible:
  Institution absorbs all losses in portfolio up to $29 bn (in addition to
existing reserves)
 
   
 
  Any losses in portfolio in excess of that amount are shared USG (90%) and
institution (10%).
 
   
 
  USG share will be allocated as follows:
     UST (via TARP) second loss up to $5 bn;
      FDIC takes the third loss up to $10 bn;
 
   
Financing:
  Federal Reserve funds remaining pool of assets with a non-recourse loan,
subject to the institution’s 10% loss sharing, at a floating rate of OIS plus
300bp. Interest payments are with recourse to the institution.
 
   
Fee for Guarantee —
Preferred Stock:
  Institution will issue $7 bn of preferred stock with an 8% dividend rate
(under terms described below). $4 bn of preferred will be issued to UST. $3 bn
will be issued to the FDIC.
 
   
Management of Assets:
  USG will provide institution with a template to manage guaranteed assets This
template will include the use of mortgage modification procedures adopted by the
FDIC, unless otherwise agreed.
 
   
Risk Weighting:
  Institution will retain the income stream from the guaranteed assets. Risk
weighting for assets will be 20%.

1



--------------------------------------------------------------------------------



 



November 23, 2008

     
Dividends:
  Institution is prohibited from paying common stock dividends, in excess of
$.01 per share per quarter, for 3 years without UST/FDIC/FRB consent. A factor
taken into account for consideration of the USG’s consent is the ability to
complete a common stock offering of appropriate size.
 
   
Executive Compensation:
  An executive compensation plan, including bonuses, that rewards long-term
performance and profitability, with appropriate limitations, must be submitted
to, and approved by, the USG
 
   
Corporate Governance:
  Other matters as specified

2



--------------------------------------------------------------------------------



 



November 23, 2008
Preferred Securities

     
Issuer:
  Citigroup (“Citi”)
 
   
Initial Holder:
  United States Department of the Treasury (“UST”).
 
   
Size:
  $20 billion
 
   
Security:
  Preferred, liquidation preference $1,000 per share. (Depending upon the
available authorized preferred shares, the UST may agree to purchase preferred
with a higher liquidation preference per share, in which case the UST may
require Citi to appoint a depositary to hold the Preferred and issue depositary
receipts.)
 
   
Ranking:
  Same terms as preferred issued in CPP.
 
   
Term:
  Perpetual life.
 
   
Dividend:
  The Preferred will pay cumulative dividends at a rate of 8% per annum.
Dividends will be payable quarterly in arrears on February 15, May 15, August 15
and November 15 of each year.
 
   
Redemption:
  In stock or cash, as mutually agreed between UST and Citi. Otherwise,
redemption terms of CPP preferred terms apply.
 
   
Restrictions
on Dividends:
  Institution is prohibited from paying common stock dividends, in excess of
$.01 per share per quarter, for 3 years without UST consent. A factor taken into
account for consideration of the UST’s consent is the ability to complete a
common stock offering of appropriate size.
 
   
Repurchases:
  Same terms as preferred issued in CPP.
 
   
Voting rights:
  The Preferred shall be non-voting, other than class voting rights on (i) any
authorization or issuance of shares ranking senior to the Preferred, (ii) any
amendment to the rights of Preferred, or (iii) any merger, exchange or similar
transaction which would adversely affect the rights of the Preferred.
 
   
 
  If dividends on the Preferred are not paid in full for six dividend periods,
whether or not consecutive, the Preferred will have the right to elect 2
directors. The right to elect directors will end when full dividends have been
paid for (i) all prior dividend periods in the case of cumulative Preferred or
(ii) four consecutive dividend periods in the case of non-cumulative Preferred.

3



--------------------------------------------------------------------------------



 



November 23, 2008

     
Transferability:
  The Preferred will not be subject to any contractual restrictions on transfer.
 
   
Executive
Compensation:
  An executive compensation plan, including bonuses, that rewards long-term
performance and profitability, with appropriate limitations, must be submitted
to, and approved by, the USG.

Summary of Warrant Terms

     
Warrant:
  Institution will issue a warrant to UST for an aggregate exercise value of 10%
of the total preferred issued to USG (in both transactions) ($2.7 bn).
 
   
Exercise Price:
  The strike price will be equal to $10.61 per share (the 20 day trailing
average ending on November 21, 2008). The warrants issued to UST are not subject
to reduction based on additional offerings.
 
   
Term:
  Ten years, immediately exercisable, in whole or in part.

         
DEPARTMENT OF THE TREASURY
  FEDERAL RESERVE BOARD    
 
       
/s/ Neel T. Kashkari
 
/s/ Scott G. Alvarez
   
Interim Assistant Secretary for Financial Stability
 
General Counsel
   
 
       
CITIGROUP INC.
  FEDERAL DEPOSIT INSURANCE CORP.    
 
       
/s/ Vikram Pandit
 
/s/ Mitchell L. Glassman
   
 
 
Director
Division of Resolutions and Receivership
   

4